711 N.W.2d 737 (2006)
474 Mich. 1072
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Anise FARHAT, Defendant-Appellant.
Docket No. 128313, COA No. 259544.
Supreme Court of Michigan.
March 8, 2006.
By order of November 9, 2005, the prosecuting attorney was directed to answer the defendant's application for leave to appeal. On order of the Court, the brief having been filed, the application for leave to appeal is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court, in light of the prosecution's concession of error, to amend the judgment of sentence to reflect that defendant was not convicted as a habitual offender and that he was convicted of only one, not two, counts of armed robbery. In all other respects the application is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd., 472 Mich. 881, 693 N.W.2d 823 (2005).